Citation Nr: 1451458	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  11-07 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for myositis, claimed as myofascial pain.  

2.  Entitlement to an increased rating for bilateral pes planus, currently rated as noncompensable.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1982 to February 2006.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran was afforded an in-person hearing in Washington, DC in January 2012.  At this hearing the Veteran withdrew the issues of increased ratings for left wrist, right wrist and depressive disorders.  Therefore, those issues are not within the Board's jurisdiction.  

The Veteran submitted further evidence after the hearing, but waived RO review.  Therefore, the Board may properly proceed with adjudication.  

The issue of entitlement to service connection a right foot scar has raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of an increased rating for pes planus after February 2, 2011, entitlement to service connection myositis and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to February 2, 2011, the Veteran's bilateral pes planus was manifested by painful motion.  

2.  Since February 2, 2011, the Veteran's bilateral pes planus has been manifested by painful motion, pronation, callosities and weight-bearing line over the great toe.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for bilateral pes planus were met for the period from March 1, 2006 to February 2, 2011.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.40, 4.45, 4.46, 4.59, 4.71, 4.71a, Diagnostic Code 5276 (2013).  

2.  The criteria for a 30 percent rating for bilateral pes planus were met for the period since February 2, 2011.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.40, 4.45, 4.46, 4.59, 4.71, 4.71a, Diagnostic Code 5276.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June and October 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording her VA examinations in February 2006, March 2009 and February 2011.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order to evaluate the Veteran's pes planus for the time period at issue.  

Merits of the Claims

The Veteran claims entitlement to an increased rating for her service-connected pes planus, currently rated as noncompensable.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has also held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Court has held that the Board must consider whether a higher evaluation of a service connected disability is warranted on the basis of functional loss due to pain, or due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See generally, DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court noted that Mitchell v. Shinseki, 25 Vet. App. 32 (2011) distinguished DeLuca, saying that pain alone through a joint's range of motion does not constitute functional loss.  The Court has clearly indicated that painful motion does not equate to limited motion.  Id. at 41.  

Under the schedule of ratings for the foot, a noncompensable rating for bilateral acquired pes planus, also known as flatfoot, is warranted when there are mild symptoms relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

An evaluation of 10 percent is warranted for moderate symptoms with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  Id.  

An evaluation of 30 percent is warranted for severe symptoms with objective evidence of a marked deformity (pronation, abduction, etc.), pain on manipulation and use is accentuated, indication of swelling on use, characteristic callosities.  Id.  

An evaluation of 50 percent is warranted for pronounced symptoms with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Id.  

The Veteran was afforded a VA examination in February 2006.  She reported pain along the plantar surfaces of her feet if she walked or stood for more than an hour at a time, and some foot stiffness if she drove for more than an hour.  The examiner noted that the Veteran was given inserts and that her symptoms did not interfere with activities of daily living or work.  The appellant denied flare ups as well as swelling, erythema, warmth and lack of endurance of either foot.  Physical examination revealed the feet to be warm to the touch, and to have 2+ pulses bilaterally.  There was no edema, erythema, or warmth.  There was no abnormality in the alignment of the Achilles tendon, and no laxity or instability.  Range of motion revealed dorsiflexion to 15 degrees, with stiffness at 15 degrees; plantar flexion to 40 degrees; and eversion to 20 degrees.  Repetitive motion did not cause subjective complaints of pain.  The appellant's posture was normal.  The diagnosis was mild pes planus bilaterally. 

The Veteran was also afforded a VA examination in March 2009.  At this examination, the Veteran reported intermittent moderate pain when standing and walking, as well as fatigability.  The appellant admitted, however, that she was able to stand for more than two hours and walk 6 to 7 miles daily for work.  The appellant was employed as a postal carrier, and she did use foot inserts.  Physical examination revealed no objective evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing due to pes planus.  The appellant did have flat feet, but there was no pain on manipulation.  The Achilles alignment was normal bilaterally.  The examiner noted hammertoe bilaterally on the fifth toe and a right heel spur.  The examiner stated there were mild to no effects on the Veteran's daily activities.  

The Veteran's most recent VA examination was in February 2011.  At this examination, the Veteran reported her symptoms were worsening with constant pain in both feet.  Her pain was reportedly relieved by rest.  The Veteran reported bilateral cramps, spasms, pain, stiffness, fatigability, weakness and lack of endurance.  The examiner noted evidence of painful motion, mild pronation, callosities and abnormal weight-bearing line over the great toe bilaterally.  The examiner noted the same symptoms for the right foot except for painful motion.  The Veteran had an antalgic, propped gait and was limping on her right side.  The Achilles alignment was normal.  The examiner stated that the disability had significant effects on the Veteran's occupation and moderate effects on her daily activities.  

The Veteran also received regular treatment at VA medical centers which showed the same symptoms exhibited at the examinations.  

The Veteran submitted statements to the VA saying that her toes hurt, she had feet cramps and that pain continued even with insoles.  The Veteran stated at her hearing that she was in constant pain from her feet; there was painful motion, callosities and abnormal gait.  

With respect to the appellant's symptoms prior to February 2, 2011, the evidence when considered under the doctrine of reasonable doubt shows that a 10 percent rating is in order, but no higher.  DeLuca.  Here the evidence showed mild/moderate symptoms due to pain.  There was no evidence, however, of severe symptoms such as a marked deformity, swelling on use, and characteristic callosities.

The symptoms shown at the February 2, 2011 VA examination most closely approximate a 30 percent rating.  She showed objective evidence of bilateral pronation, painful motion, callosities and the weight-bearing line is over the great toe.  She also has other symptoms that reduced foot function, such as, cramps, spams, stiffness, fatigability and lack of endurance.  She had moderate difficulty with the activities of day to day life and her symptoms significantly affect her ability to do her job which involves walking several miles daily.  The VA examination did not, however, show signs of pronounced pathology due to pes planus as there was no evidence of marked pronation, extreme plantar tenderness, marked inward displacement, or severe spasm of the tendo Achilles on manipulation.  Hence, effective February 2, 2011, a 30 percent rating is assigned, but entitlement to a higher rating from that date is denied.  

While the Veteran has painful motion, weakness and fatigability, increased ratings beyond those granted based on DeLuca factors is not merited because these symptoms did not cause a further loss of function beyond what is considered in the schedule of rating for pes planus.  

Staged ratings are applicable in the instant case because there is evidence of a worsening in the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The evidence of painful motion throughout the pendency of the appeal shows that the Veteran's condition has worsened to a 10 percent rating, and the February 2011 VA examination showed that the Veteran's disability had additional symptoms of bilateral pronation, callosities and weight-bearing line over the great toe.  Therefore, from February 2, 2011 forward the Veteran should be rated at 30 percent.  As discussed below in the remand, this disability should continue to be evaluated to determine the correct disability rating assignment since February 2, 2011.  

In reaching this decision the Board considered the doctrine of reasonable doubt.  However, except to the extent indicated the preponderance of the evidence is against the appellant's claim, and the doctrine is not otherwise for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Finally, the Board considered whether the Veteran's pes planus warrants referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  The first step is to compare the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule.  As outlined above, the Veteran has symptoms including painful motion, mild pronation, callosities and weight-bearing line over the great toe bilaterally.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5276.  The regulations and case law expressly consider each of these symptoms.  As Diagnostic Code 5276 adequately contemplates all of the Veteran's symptoms the first step of Thun has not been met, and referral for the assignment of an extraschedular disability rating is not warranted.  


ORDER

Entitlement to a 10 percent rating for bilateral pes planus is granted from March 1, 2006 to February 2, 2011 subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a rating of 30 percent for bilateral pes planus is granted since February 2, 2011 subject to the laws and regulations governing the award of monetary benefits.  


REMAND

The Veteran has received a staged rating for her bilateral pes planus disability.  The appellant, however, has alleged that her disability has worsened since her February 2011 VA examination.  Therefore, the RO should afford the Veteran the opportunity to have her feet reexamined.  

The RO should also provide a VA examination for myofascial pain.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

In the instant case, the Veteran's service treatment records show she diagnosed with post-traumatic cervical myofasciitis.  While the pain resolved after a month, this still constitutes an in-service injury.  In the Veteran's outpatient treatment, she is repeatedly noted to have myofascial pain syndrome, starting in May 2007.  She is also noted to report back pain and body aches during her outpatient treatment.  These symptoms arguably indicate that a current disability.  As there is insufficient evidence to decide the case, the RO should examine the Veteran for myofascial pain to determine its etiology.  

Finally, the record raises a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  The Court has held that a claim for individual unemployability, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Here the record reflects that the Veteran is employed as a postal worker but has taken off significant time, including leave under the Family Medical Leave Act  because of her service-connected disabilities.  Further, the February 2011 VA examiner stated that her foot disability effected the appellant's occupation.  Hence, on remand the RO must develop and adjudicate a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.

As the Veteran has previously sought treatment at VA medical centers for her disabilities, on remand updated records should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records for the period from May 2011 to the present.  All records obtained should be associated with the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the RO should afford the Veteran appropriate VA examinations which must address the nature and extent of each and every service connected disorder.  The appellant is service connected for a depressive disorder, an L4-L5 disc protrusion and spinal stenosis, right elbow tendonitis, bilateral wrist and hand strains, bilateral knee strains, pes planus, a right ankle strain, and residuals of bilateral breast reduction surgery.  The nature of any impact that each of these disorders has on the appellant's ability to work must be addressed.  The examiners must be provided access to and must review the appellant's claims file, Virtual VA file, and VBMS file before the respective examinations.  

The RO must also examine the Veteran to determine the etiology of her claimed myositis or myofascial pain syndrome.  The examiner must be provided access to and must review the appellant's claims file, Virtual VA file, and VBMS file before this examination.  The examiner must note such review in the examination report.  The examiner must opine whether it is at least as likely as not, (a 50/50 chance) that myositis is related to the Veteran's active service.  Any and all opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

3.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

4. The RO must provide the Veteran with appropriate notice and assistance regarding the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  This includes providing the Veteran VA Form 21-8940 and requesting that she provide details regarding her employment history.  An appropriate period of time should be allowed for response.  The RO must adjudicate this claim regardless whether the appellant returns this form.  

5.  After completing the above and any other development deemed necessary, adjudicate the remaining claims, to include the appellant's entitlement to total disability evaluation based on individual unemployability due to service connected disorders, as well as her entitlement to service connection for a right foot scar based on the entirety of the evidence.  If any benefit sought on appeal remains denied, the Veteran and her representative must be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


